DETAILED ACTION
This office action is in response to communication filed on November 5, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 5, 2021 has been entered.
 
Response to Amendment
Amendments filed on November 5, 2021 have been entered.
Claims 1, 3-9, 11-15, 17 and 19 have been amended.
Claim 2 has been cancelled.
Claims 1 and 3-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 11/05/2021, with respect to the objection to claims 3, 11, 14-15 and 17 have been fully considered. In view of the amendments, the objections have been withdrawn. However, upon further consideration, new objections to the claims are being made below in response to the amended language.
The examiner notes that applicant appears to have mixed different versions of the claims submitted to The Office, including the response after final action on 08/31/2021 (which was not 
The examiner suggests applicant to review the claims for compliance with the Office guidelines: “(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived … (4) When claim text shall not be presented; canceling a claim. (i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered”” (see MPEP 1.121).

Applicant’s arguments, see Remarks (p. 8-9), filed on 11/05/2021, with respect to the rejection of claims 3-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered. In view of the amendments, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is being made in response to the amended language (see rejection below).

Applicant’s arguments, see Remarks (p. 8-9), filed on 11/05/2021, with respect to the rejection of claims 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered but are not persuasive. 
Essentially, the examiner submits that claim 17 still recites “adjust in at least one orientation to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver” which is unclear as to what is being adjusted (see rejection below).

Applicant’s arguments, see Remarks (p. 9), filed on 11/05/2021, with respect to the rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph have been fully considered. In view of the cancellation of claim 2, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 9-12), filed on 11/05/2021, with respect to the rejection of claims 1, 3-5, 7-11 and 13-20 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Specification
The disclosure is objected to because of the following informalities:
[0032]: language “The plurality of transmitter 136 may include a magnetic source, such as a magnet assembly (containing permanent and/or electro magnets), capable of inducing a magnetization in conductive and conductive member 112 disposed in target wellbore 104” should read “The plurality of transmitters 136 may include a magnetic source, such as a magnet assembly (containing permanent and/or electro magnets), capable of inducing a magnetization in 
[0046]: language “By adjusting of the orientation, the direct coupling may the target signal (e.g., electromagnetic signal from target wellbore) may be received more efficiently” should read “By adjusting of the orientation, the .
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “drilling a well with a bottom hole assembly, wherein the bottom hole assembly comprises an electromagnetic ranging tool, wherein the electromagnetic ranging tool comprises an electromagnetic transmitter and at least two electromagnetic receivers” should read “drilling a well with a bottom hole assembly, wherein the bottom hole assembly comprises an electromagnetic ranging tool, wherein the electromagnetic ranging tool comprises an electromagnetic transmitter and an electromagnetic  receiver” to provide appropriate antecedence basis for the language recited later in the claim.
Claim language “adjusting at least one orientation of the electromagnetic transmitter to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore” should read “adjusting at least one orientation of the electromagnetic transmitter to induce a current on the target wellbore and form an electromagnetic signal from the target wellbore” to provide appropriate antecedence basis.
Claim language “exciting a subterranean formation with the electromagnetic transmitter with an electromagnetic signal to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore” should read “exciting a subterranean formation with the electromagnetic transmitter with a first electromagnetic signal to induce the current on the target wellbore and form the electromagnetic signal from the target wellbore” to provide appropriate antecedence basis, and to clarify that the electromagnetic signal used to excite the subterranean formation is different from the electromagnetic signal from the target wellbore.
Claim language “adjusting at least one orientation of the electromagnetic receiver to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver” should read “adjusting the at least one orientation of the electromagnetic receiver to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein adjusting the at least one orientation of the electromagnetic receiver comprises maximizing the electromagnetic signal from the target wellbore” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein adjusting the at least one orientation of the electromagnetic transmitter or adjusting the at least one orientation of the electromagnetic receiver comprises synthetically adjusting the at least one orientation of the electromagnetic transmitter, the at least one orientation of the electromagnetic receiver, or both the at least one orientation of the electromagnetic transmitter and the at least one orientation of the electromagnetic receiver” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  
Claim language should read “The method of claim 1, wherein adjusting the at least one orientation of the electromagnetic transmitter or adjusting the at least one orientation of the electromagnetic receiver comprises mechanically adjusting the at least one orientation of the electromagnetic transmitter, the at least one orientation of the electromagnetic receiver, or both the at least one orientation of the electromagnetic transmitter and the at least one orientation of the electromagnetic receiver” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language “adjusting at least one orientation of the electromagnetic transmitter to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore” should read “adjusting at least one orientation of the electromagnetic transmitter to induce a current on the target wellbore and form an electromagnetic signal from the target wellbore” to provide appropriate antecedence basis.
Claim language “exciting a subterranean formation with the electromagnetic transmitter with a first electromagnetic signal to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore” should read “exciting a subterranean formation with the electromagnetic transmitter with a first electromagnetic signal to induce the current on the target wellbore and form the electromagnetic signal from the target wellbore” to provide appropriate antecedence basis.
Claim language “adjusting at least one orientation of the electromagnetic receiver to optimize sensitivity to the current on the target wellbore” should read “adjusting at least one orientation of the at least two electromagnetic receivers to optimize sensitivity to the current on the target wellbore” to provide appropriate antecedence basis.
Claim language “determining at least one ranging parameter of the electromagnetic signal from the target wellbore based, at least in part, on the at least one component of the target .
Appropriate correction is required.

Claims 12-13 are objected to because of the following informalities:  
Claim language should read “The method of claim 11, wherein at least one of the electromagnetic transmitter or the at least two electromagnetic receivers …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  
Claim language “adjust at least one orientation of the electromagnetic transmitter to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore” should read “adjust at least one orientation of the electromagnetic transmitter to induce a current on a target wellbore and form an electromagnetic signal from the target wellbore” to provide appropriate antecedence basis.
Claim language “excite a subterranean formation with an electromagnetic signal to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore” should read “excite a subterranean formation with a first electromagnetic signal to induce the current on the target wellbore and form the 
Claim language “adjust in at least one orientation to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver” should read “adjust .
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language should read “The system of claim 17, wherein the information handling system is operable to synthetically or mechanically adjust the at least one orientation of the electromagnetic transmitter or the at least one orientation of the electromagnetic receiver” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  
Claim language should read “The system of claim 17, wherein the electromagnetic receiver comprises a coil receiver, a magnetometer, or a solenoid, and wherein the electromagnetic transmitter comprises a coil transmitter or a solenoid. 

Examiner’s Note
Claims 1 and 3-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception but instead it recites a method of utilizing a particular machine (i.e., electromagnetic ranging tool comprising an electromagnetic transmitter and an electromagnetic receiver), therefore the claim is eligible at Prong One of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).
Similarly, independent claims 11 and 17 are directed to patent eligible subject matter as explained above with regards to claim 1.
Regarding the dependent claims 3-10, 12-16 and 18-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “measuring at least one component of the electromagnetic signal from the target wellbore with the electromagnetic receiver to locate the target wellbore … measuring at least one component of the electromagnetic signal from the target wellbore with the electromagnetic receiver; and determining at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the electromagnetic signal from the target wellbore
Claim 11 also recites “determining at least one ranging parameter of the electromagnetic signal from the target wellbore” which is unclear as to how a ranging parameter of the electromagnetic signal is determined when the specification refers to the determination of ranging parameters of the target wellbore based on the electromagnetic signal (see for example specification at [0048]). Additionally, claim 11 recites “at least two electromagnetic receivers” and “the electromagnetic receiver”, which is unclear as to whether two receivers or only one are being referred in the claim.
Claim 17 recites “adjust in at least one orientation to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver” which is unclear as to what is being adjusted. Neither dependent claim clarifies the recited language. 

For examination purposes:
Claim 1 language is interpreted as “measuring at least one component of the electromagnetic signal from the target wellbore with the electromagnetic receiver to locate the target wellbore, the electromagnetic signal from the target wellbore being induced by the first electromagnetic signal … measuring at least one component of a second electromagnetic signal from the target wellbore with the electromagnetic receiver, the second electromagnetic signal from the target wellbore being induced by the second electromagnetic signal; and determining at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the second electromagnetic signal from the target wellbore”.
Claim 11 language is interpreted as “measuring at least one component of the electromagnetic signal from the target wellbore with the at least two electromagnetic receivers, the electromagnetic signal from the target wellbore being induced by the first electromagnetic signal … exciting the target wellbore with the electromagnetic transmitter with a second electromagnetic signal; measuring at least one component of a second electromagnetic signal from the target wellbore with the at least two electromagnetic receivers, the second electromagnetic signal from the target wellbore being induced by the second electromagnetic signal; second electromagnetic signal from the target wellbore measured by the at least two electromagnetic receivers”.
Claim 17 language is interpreted as “measure at least one component of the electromagnetic signal from the target wellbore to locate the target wellbore, the electromagnetic signal from the target wellbore being induced by the first electromagnetic signal; adjust  of the electromagnetic receiver to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver; excite the target wellbore with the electromagnetic transmitter with a second electromagnetic signal; and measure at least one component of a second electromagnetic signal from the target wellbore, the second electromagnetic signal from the target wellbore being induced by the second electromagnetic signal … determine at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the second electromagnetic signal from the target wellbore”.

Subject Matter Not Rejected Over Prior Art
Claims 1 and 3-20 are distinguished from the prior art of record for the following reasons:
Regarding claim 1. 
Bittar (US 20110308794 A1, IDS record) discloses:
A method (Fig. 5) for electromagnetic ranging of a target wellbore (Fig. 1, item 19, [0016], [0031]: a ranging method to detect nearby conductors, such as in an existing well, is described), comprising: 
drilling a well (Fig. 1, item 16) with a bottom hole assembly ([0016]-[0018]: a bottom-hole assembly is used to drill a borehole), wherein the bottom hole assembly comprises an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”, [0017]-[0019]: the bottom-hole assembly disposed in the wellbore includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises an electromagnetic transmitter (Fig. 2, item 204 – “transmit antenna”) and at least two electromagnetic receivers (Fig. 2, items 210 and 212 – “receive antenna”, [0022]: ranging tool includes transmitter and receivers); 
exciting a subterranean formation (Fig. 1, item 46) with the electromagnetic transmitter with an first electromagnetic signal to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore (Fig. 5, item 504; [0019], [0032]: ranging tool transmits electromagnetic signals using the transmit antenna to induce a current in nearby conductors for ranging purposes, which implies that the signal travels through the formation (exciting the subterranean formation)); 
ranging tool collects measurements of the resulting field (at least one component of the electromagnetic signal from the target wellbore) by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore); examiner interprets that by determining the distance and direction to the nearby conductor, the conductor can be located);
exciting the target wellbore with the electromagnetic transmitter with a second electromagnetic signal (Fig. 5, item 504, [0019], [0032]: ranging tool transmits electromagnetic signals using the transmit antenna for ranging purposes (with this process being repeated, see Fig. 5, items 508 and 516), which implies that the signal reaches the existing wellbore (exciting the target wellbore) in order to estimate distance (see [0016])); 
measuring at least one component of the electromagnetic signal from the target wellbore with the electromagnetic receiver (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore)); and 
determining at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the electromagnetic signal from the target wellbore (Fig. 5, item 512, [0019], [0034]-[0035]: using the measurements of the resulting field, the tool determines distance and direction to a target wellbore (see Fig. 1, item 48)).

Regarding adjusting at least one orientation of the electromagnetic transmitter to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore, Donderici (US 20160273345 A1) teaches:
“In certain illustrative embodiments of the present disclosure, the angle of beacon 17 can be varied with respect to time to optimize the well path of approach. In one embodiment, the adjustment can be performed manually or automatically by an electrical system that determines the ideal angle based on the absolute and relative position of wells. In other embodiments, the orientation can also be adjusted to find or maintain the minimum or the maximum signal at the receiver in the other well. In yet other embodiments, the beacon orientation at which the maximum axial or total received fields are obtained can be maintained to optimize the guidance operation” ([0027]: angle of a beacon (transmitter) is varied manually or automatically to find and maintain the maximum signal at the receiver in the other well); and
 “Alternatively, using any of methods 700, 800 or 900, the system control center may adjust the direction of the beacon before or after the first magnetic field measurement is obtained. To do so, the system control center first calculates the expected bit position and drilling orientation of the second wellbore 12 based upon survey data” ([0056]: adjustment of the direction of a beacon (transmitter) for ranging determination (see [0001]) is implemented before performing measurements, the adjustment being performed by calculating position and orientation information of the wellbores).


“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow perfect cancellation of the direct field coupling” ([0060]: downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).

Bittar (US 20110308794 A1, IDS record) also teaches:
“As will become clear, the relative spacings and relative tilt angles can be varied as desired, so long as at least one of the transmit or receive antennas provides azimuthal sensitivity” ([0022]: tilt angles of transmitter-receiver antenna pairs can be varied to provide azimuthal sensitivity (see also [0034] regarding components of the measured signal being sensitive to a nearby casing in a homogenous medium))

	Wu (US 20150369952 A1) teaches:
“The processing unit 120 can treat the arrangement of transmitter and receiver angles as having antennas whose tilt angle can operably be adjusted” ([0039]: an arrangement of transmitter and receiver can have their tilt angles adjusted to determine formation resistivity (see Abstract)).

Allen (US 20130241561 A1) teaches:
“a motor configured to move the transmitter antenna, the direction guidance antenna, the receiver antenna, or some combination thereof in order to change orientation for transmitting the electromagnetic energy or receiving the signal” (claim 10: an apparatus used to determine formation properties includes a motor configured to move transmitter or receiver antennas to change their orientation for transmission/reception of signals).

Guner (US 20140032116 A1) teaches:
“We expect that all of the principles used for detecting and tracking planar boundaries can be translated with small changes to provide detecting and tracking of cased wells. One significant difference is that optimal excitation of well casing occurs when the dipole is normal to the plane that contains both the dipole and the well casing (as evident from equation (3))” ([0047]: for detection and tracking of cased wells, optimal excitation of the well casing occurs when the dipole is normal to the plane that contains the well casing).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 11. (Currently Amended)
Bittar (US 20110308794 A1, IDS record) discloses:
A method (Fig. 5) for electromagnetic ranging of a target wellbore (Fig. 1, item 19, [0016], [0031]: a ranging method to detect nearby conductors, such as in an existing well, is described), comprising: 
drilling a well (Fig. 1, item 16) with a bottom hole assembly ([0016]-[0018]: a bottom-hole assembly is used to drill a borehole), wherein the bottom hole assembly comprises an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”, [0017]-[0019]: the bottom-hole assembly disposed in the wellbore includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises an electromagnetic transmitter (Fig. 2, item 204 – “transmit antenna”) and at least two electromagnetic receivers (Fig. 2, items 210 and 212 – “receive antenna”, [0022]: ranging tool includes transmitter and receivers); 
exciting a subterranean formation (Fig. 1, item 46) with the electromagnetic transmitter with a first electromagnetic signal to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore (Fig. 5, item 504; [0019], [0032]: ranging tool transmits electromagnetic signals using the transmit antenna to induce a current in nearby conductors for ranging purposes, which implies that the signal travels through the formation (exciting the subterranean formation)); 
measuring at least one component of the electromagnetic signal from the target wellbore with the electromagnetic receiver (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field (at least one component of the electromagnetic signal from the target wellbore) by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore); examiner interprets that by determining the distance and direction to the nearby conductor, the conductor can be located);
measuring at least one component of the electromagnetic signal from the target wellbore a with the electromagnetic receiver (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore));
determining at least one ranging parameter of the electromagnetic signal from the target wellbore based, at least in part, on the at least one component of the target wellbore electromagnetic signal measured by the electromagnetic receiver (Fig. 5, item 512, [0019], [0034]-[0035]: using the measurements of the resulting field, the tool determines distance and direction to a target wellbore (see Fig. 1, item 48));  
determining deviations in a path of the well drilled with the bottom hole assembly based, at least in part, on the at least one ranging parameter ([0041]: based on information about the distance to the casing string, a driller can determine drifting from a desired course); 
correcting a trajectory of the bottom hole assembly based, at least in part, on the determined deviations ([0041]: based on information about the distance to the casing string, a driller can determine drifting from a desired course and quickly initiate corrective action); and 
continuing drilling the well with the bottom hole assembly ([0041]: based on information about the distance to the casing string, a driller can determine drifting from a desired course and quickly initiate corrective action, which implies correcting path and continue drilling).  

Regarding adjusting at least one orientation of the electromagnetic transmitter to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore, Donderici (US 20160273345 A1) teaches:
“In certain illustrative embodiments of the present disclosure, the angle of beacon 17 can be varied with respect to time to optimize the well path of approach. In one embodiment, the adjustment can be performed manually or automatically by an electrical system that determines the ideal angle based on the absolute and relative position of wells. In other embodiments, the orientation can also be adjusted to find or maintain the minimum or the maximum signal at the receiver in the other well. In yet other embodiments, the beacon orientation at which the maximum axial or total received fields are obtained can be maintained to optimize the guidance operation” ([0027]: angle of a beacon (transmitter) is varied manually or automatically to find and maintain the maximum signal at the receiver in the other well); and
 “Alternatively, using any of methods 700, 800 or 900, the system control center may adjust the direction of the beacon before or after the first magnetic field measurement is obtained. To do so, the system control center first calculates the expected bit position and drilling orientation of the second wellbore 12 based upon survey data” ([0056]: adjustment of the direction of a beacon (transmitter) for ranging determination (see [0001]) is implemented before performing measurements, the adjustment being performed by calculating position and orientation information of the wellbores).

Regarding adjusting tilt angles of the at least two electromagnetic receivers to, at least partially, cancel direct signal coupling between the electromagnetic transmitter and the at least two electromagnetic receivers, Donderici (US 20130311094 A1, IDS record) teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow perfect cancellation of the direct field coupling” ([0060]: downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).

Bittar (US 20110308794 A1, IDS record) also teaches:
“As will become clear, the relative spacings and relative tilt angles can be varied as desired, so long as at least one of the transmit or receive antennas provides azimuthal sensitivity” ([0022]: tilt angles of transmitter-receiver antenna pairs can be varied to provide azimuthal sensitivity (see also [0034] regarding components of the measured signal being sensitive to a nearby casing in a homogenous medium))

	Wu (US 20150369952 A1) teaches:
“The processing unit 120 can treat the arrangement of transmitter and receiver angles as having antennas whose tilt angle can operably be adjusted” ([0039]: an arrangement of transmitter and receiver can have their tilt angles adjusted to determine formation resistivity (see Abstract)).

Allen (US 20130241561 A1) teaches:
“a motor configured to move the transmitter antenna, the direction guidance antenna, the receiver antenna, or some combination thereof in order to change orientation for transmitting the electromagnetic energy or receiving the signal” (claim 10: an apparatus used to determine formation properties includes a motor configured to move transmitter or receiver antennas to change their orientation for transmission/reception of signals).

Guner (US 20140032116 A1) teaches:
for detection and tracking of cased wells, optimal excitation of the well casing occurs when the dipole is normal to the plane that contains the well casing).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“adjusting at least one orientation of the electromagnetic receiver to optimize sensitivity to the current on the target wellbore,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 17. (Currently Amended)
Bittar (US 20110308794 A1, IDS record) discloses:
A system (Fig. 1) comprising: 
an electromagnetic ranging tool (Fig. 1, item 26 – “ranging tool”, [0017]-[0019]: a bottom-hole assembly disposed in a borehole (Fig. 1, item 16) includes an electromagnetic ranging tool), wherein the electromagnetic ranging tool comprises: 
an electromagnetic transmitter (Fig. 2, item 204 – “transmit antenna”, [0022]: ranging tool includes a transmitter) that is configured to:
ranging tool transmits electromagnetic signals using the transmit antenna to induce a current in nearby conductors for ranging purposes, which implies that the signal travels through the formation (exciting the subterranean formation));
an electromagnetic receiver (Fig. 2, item 210 – “receive antenna”, [0022]: ranging tool includes a receiver) that is configured to:
measure at least one component of electromagnetic signal from the target wellbore to locate the target wellbore (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field (at least one component of the electromagnetic signal from the target wellbore) by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore); examiner interprets that by determining the distance and direction to the nearby conductor, the conductor can be located); and
measure at least one component of the electromagnetic signal from the target wellbore (Fig. 5, item 504, [0019], [0032]: ranging tool collects measurements of the resulting field by measuring the response of each receiver (see also [0024]), the measurements being used to determine distance and direction to the nearby conductors (target wellbore)); and 
an information handling system in signal communication with the electromagnetic ranging tool ([0019]: bottom-hole assembly includes a downhole controller, which employs measurements from the ranging tool to steer the drill bit), wherein the information handling system is operable to: 
determine at least one ranging parameter of the target wellbore based, at least in part, on the at least one component of the electromagnetic signal from the target wellbore (Fig. 5, item 512, [0019], [0034]-[0035]: using the measurements of the resulting field, the tool determines distance and direction to a target wellbore (see Fig. 1, item 48)).  

Regarding an electromagnetic transmitter that is configured to: adjust at least one orientation of the electromagnetic transmitter to induce the current on the target wellbore and form an electromagnetic signal from the target wellbore, Donderici (US 20160273345 A1) teaches:
“In certain illustrative embodiments of the present disclosure, the angle of beacon 17 can be varied with respect to time to optimize the well path of approach. In one embodiment, the adjustment can be performed manually or automatically by an electrical system that determines the ideal angle based on the absolute and relative position of wells. In other embodiments, the orientation can also be adjusted to find or maintain the minimum or the maximum signal at the receiver in the other well. In yet other embodiments, the beacon orientation at which the maximum axial or total received fields are obtained can be maintained to optimize the guidance operation” ([0027]: angle of a beacon (transmitter) is varied manually or automatically to find and maintain the maximum signal at the receiver in the other well); and
adjustment of the direction of a beacon (transmitter) for ranging determination (see [0001]) is implemented before performing measurements, the adjustment being performed by calculating position and orientation information of the wellbores).

Regarding an electromagnetic receiver that is configured to: adjust in at least one orientation to cancel direct coupling between the electromagnetic transmitter and the electromagnetic receiver, Donderici (US 20130311094 A1, IDS record) teaches:
“In various embodiments as discussed herein, tools and methods of operating the tools utilize tilted sensors to eliminate direct coupling in induction measurement. This elimination can be achieved by applying a special tilt angle combination to the transmitter and receiver employed. The tilt angles can be adjusted such that the induced magnetic field due to transmitter at the receiver location is perpendicular to that of the magnetic dipole associated with the receiver in free-space. This orientation can allow perfect cancellation of the direct field coupling” ([0060]: downhole tool includes transmitter and receiver, which operate at tilt angles, these angles being adjusted to eliminate direct field coupling).

Bittar (US 20110308794 A1, IDS record) also teaches:
tilt angles of transmitter-receiver antenna pairs can be varied to provide azimuthal sensitivity (see also [0034] regarding components of the measured signal being sensitive to a nearby casing in a homogenous medium))

	Wu (US 20150369952 A1) teaches:
“The processing unit 120 can treat the arrangement of transmitter and receiver angles as having antennas whose tilt angle can operably be adjusted” ([0039]: an arrangement of transmitter and receiver can have their tilt angles adjusted to determine formation resistivity (see Abstract)).

Allen (US 20130241561 A1) teaches:
“a motor configured to move the transmitter antenna, the direction guidance antenna, the receiver antenna, or some combination thereof in order to change orientation for transmitting the electromagnetic energy or receiving the signal” (claim 10: an apparatus used to determine formation properties includes a motor configured to move transmitter or receiver antennas to change their orientation for transmission/reception of signals).

Guner (US 20140032116 A1) teaches:
“We expect that all of the principles used for detecting and tracking planar boundaries can be translated with small changes to provide detecting and tracking of for detection and tracking of cased wells, optimal excitation of the well casing occurs when the dipole is normal to the plane that contains the well casing).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“an electromagnetic receiver that is configured to: adjust at least one orientation of the electromagnetic receiver to optimize sensitivity to the current on the target wellbore,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claims 3-10, 12-16 and 18-20.
They are also distinguished from the prior art of record due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rassi; Dareyoush et al., US 6445307 B1, Drill string telemetry
Reference discloses a drill string having a magnetic dipole arranged to transmit an electromagnetic signal comprising data, a current dipole arranged to transmit an 
Suhami; Avraham, US 20160187524 A1, Method and apparatus for mapping the underground soil
Reference discloses microcontrollers that change the positions in space of transmitters and receivers within capsules, so that their optimal direction of transmission and receipt may be changed to optimize transmitters and receivers at other depth levels at other tubes to intercommunicate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LINA M CORDERO/Primary Examiner, Art Unit 2857